NUMBER 13-16-00514-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


                    EX PARTE MIGUEL ANGEL ALVARADO


                    On appeal from the 138th District Court
                         of Cameron County, Texas.


                           MEMORANDUM OPINION

  Before Chief Justice Valdez and Justices Rodriguez and Benavides
                  Memorandum Opinion Per Curiam

       Appellant, Miguel Angel Alvarado, an indigent inmate acting pro se in a civil suit,

filed a notice of appeal from an order denying a petition for expunction. Appellant’s

notice of appeal states he is indigent and he requests free copies of the reporter’s record.

Because we conclude that appellant has not complied with the requirements of Chapter

14 of the Texas Civil Practice and Remedies Code, we dismiss. See TEX. CIV. PRAC. &

REM. CODE ANN. § 14.004 (West, Westlaw through 2015 R.S).
       Section 14.004(a) requires an inmate to file an affidavit or unsworn declaration

relating to previous filings in which the inmate must detail all previous actions filed pro se,

accompanied by a certified copy of the inmate’s account statement. TEX. CIV. PRAC. &

REM. CODE ANN. § 14.004(a),(c) (West, Westlaw R.S. 2015). An inmate filing under

Chapter 14 must be afforded an opportunity, prior to dismissal of the appeal, to amend

his appellate filings to cure filing defects. See McLean v. Livingston, 486 S.W.3d 561

(Tex. 2016).

       On October 3, 2016, the Clerk notified appellant that he had failed to comply with

the Chapter 14 requirement that he file an affidavit or unsworn declaration of previous

filings and that the appeal would be dismissed if the defect was not cured within ten days.

Appellant has not responded to the notice from the Clerk or corrected the defect.

       The Court, having examined and fully considered the documents on file and

appellant’s failure to file an affidavit or unsworn declaration relating to previous filings, is

of the opinion that the appeal should be dismissed.           Accordingly, we DISMISS the

appeal.



                                                                          PER CURIAM



Delivered and filed the
3rd day of November, 2016.




                                               2